  Case 15-38262         Doc 34     Filed 10/02/18 Entered 10/02/18 12:15:53              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-38262
         RONALD M SHELTON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/10/2015.

         2) The plan was confirmed on 02/10/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/27/2018.

         6) Number of months from filing to last payment: 33.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $83,532.77.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-38262       Doc 34        Filed 10/02/18 Entered 10/02/18 12:15:53                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $29,312.50
       Less amount refunded to debtor                            $980.52

NET RECEIPTS:                                                                                   $28,331.98


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,292.55
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,292.55

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Affordable Loan Services         Unsecured      1,000.00            NA              NA            0.00       0.00
ALLIANCE ONE                     Unsecured         156.00           NA              NA            0.00       0.00
AMERICAN FAMILY MUTUAL INSUR     Unsecured         510.00           NA              NA            0.00       0.00
AMERICAN FIRST FINANCE           Unsecured      2,494.00            NA              NA            0.00       0.00
AMERICAN FIRST FINANCE           Unsecured      2,702.00       2,521.49        2,521.49      2,521.49        0.00
AT&T SERVICES INC                Unsecured      2,351.00       2,351.25        2,351.25      2,351.25        0.00
BEST CHOICE LOAN                 Unsecured      1,545.00            NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured         496.00        496.00          496.00        496.00        0.00
CAPITAL ONE BANK USA             Unsecured         352.00        298.32          298.32        298.32        0.00
CERASTES LLC                     Unsecured         359.00        384.57          384.57        384.57        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00        464.00          464.00        464.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured          50.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured          60.00           NA              NA            0.00       0.00
DIRECTV LLC                      Unsecured         222.00        221.69          221.69        221.69        0.00
EVEREST CASH ADV                 Unsecured      2,200.00            NA              NA            0.00       0.00
FAMSA INC                        Unsecured      4,670.00            NA              NA            0.00       0.00
FAMSA INC                        Unsecured      1,088.00            NA              NA            0.00       0.00
FAMSA INC                        Unsecured      4,517.00           0.00        4,517.09      4,517.09        0.00
FAMSA INC                        Secured              NA       4,517.09            0.00           0.00       0.00
HSBC BANK NEVADA NA              Unsecured         499.00        499.42          499.42        499.42        0.00
ILLIANA FINANCIAL CREDIT UNION   Unsecured      2,500.00       2,623.52        2,583.29      2,583.29        0.00
ILLINOIS CASH ADVANCE            Unsecured         800.00           NA              NA            0.00       0.00
MIDLAND FUNDING                  Unsecured            NA       2,151.51        2,151.51      2,151.51        0.00
Northcash                        Unsecured      1,500.00            NA              NA            0.00       0.00
OPPORTUNITY FINANCIAL LLC        Unsecured      1,962.00       1,900.50        1,900.50      1,900.50        0.00
PAYDAY LOAN STORE                Unsecured      3,905.00       3,650.30        3,650.30      3,650.30        0.00
PAYDAY LOAN STORE OF IL INC      Unsecured            NA            NA              NA            0.00       0.00
RADIOLOGY IMAGING CONSULTANT     Unsecured         207.00           NA              NA            0.00       0.00
REGIONAL ACCEPTANCE CORP         Secured        8,350.00       8,917.08        8,917.08           0.00       0.00
REGIONAL ACCEPTANCE CORP         Unsecured         941.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-38262        Doc 34        Filed 10/02/18 Entered 10/02/18 12:15:53                     Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim         Claim        Principal       Int.
Name                                 Class    Scheduled        Asserted      Allowed         Paid          Paid
SILVER CLOUD FINANCIAL            Unsecured      1,800.00         1,000.00      1,000.00      1,000.00         0.00
SPRINT NEXTEL                     Unsecured         923.00             NA            NA            0.00        0.00
TRIBUTE                           Unsecured         868.00             NA            NA            0.00        0.00
US CELLULAR                       Unsecured         272.00             NA            NA            0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     46,999.00       61,726.77     61,726.77            0.00        0.00
VBS HUMMINGBIRD                   Unsecured      1,400.00              NA            NA            0.00        0.00
WHY NOT LEASE IT                  Unsecured         878.00             NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                           $0.00                $0.00                $0.00
      Mortgage Arrearage                                         $0.00                $0.00                $0.00
      Debt Secured by Vehicle                                $8,917.08                $0.00                $0.00
      All Other Secured                                          $0.00                $0.00                $0.00
TOTAL SECURED:                                               $8,917.08                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00                $0.00                $0.00
       Domestic Support Ongoing                                  $0.00                $0.00                $0.00
       All Other Priority                                        $0.00                $0.00                $0.00
TOTAL PRIORITY:                                                  $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                              $84,766.20           $23,039.43                   $0.00


Disbursements:

       Expenses of Administration                                $5,292.55
       Disbursements to Creditors                               $23,039.43

TOTAL DISBURSEMENTS :                                                                            $28,331.98




UST Form 101-13-FR-S (09/01/2009)
  Case 15-38262         Doc 34      Filed 10/02/18 Entered 10/02/18 12:15:53                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
